internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-110911-00 date date in re legend decedent - sister - trust - foundation - ira - ira - ira - date - date - date - dear this is in reference to your letter dated date and prior correspondence requesting rulings regarding whether proposed disclaimers will constitute qualified disclaimers under sec_2518 of the internal_revenue_code and whether the corpus of trust passing to foundation as a result of the disclaimers will qualify for an estate_tax charitable deduction under sec_2055 plr110911-00 the facts submitted are as follows on date decedent created trust an unfunded inter_vivos_trust decedent’s sister sister was named to serve as trustee trust was to be funded at decedent’s death with assets passing pursuant to the residuary clause in decedent’s will and in the event sister predeceased decedent by certain nonprobate assets passing to trust on decedent’s death the terms of trust provide that commencing at decedent’s death sister will receive a unitrust_amount each year paid in monthly installments equal to five percent of the net fair_market_value of the assets of trust determined as of the first day of the taxable_year the unitrust_amount will be paid to sister during her life the trust states that it is intended to qualify as a charitable_remainder_unitrust within the meaning of sec_664 of the internal_revenue_code when funded however article ii d of the trust provides that its assets are subject_to a power granted to sister in the decedent’s last will and testament article ii d also gives the trustee the power to amend the trust terms during sister’s life for the sole purpose of complying with the requirements for a qualified charitable_remainder_unitrust upon sister’s death the trust principal will be distributed to one or more charitable organizations selected by the trustee that are described in sec_170 sec_2055 and sec_2522 decedent a resident of pennsylvania died testate on date survived by sister and one other sibling sister is designated as the executrix of decedent’s estate in addition to real_property and various investments decedent’s gross_estate includes three separate individual_retirement_accounts ira ira and ira and six separate commercial_annuity contracts annuity_contracts sister is the primary beneficiary of the three iras and the six annuity_contracts with respect to ira if sister predeceases decedent the ira is to pass to trust neither ira ira nor the annuity_contracts provide for alternative beneficiaries in the event sister predeceases decedent under the terms of decedent’s will certain specific bequests are made to charitable organizations that qualify under sec_170 sec_2055 and sec_2522 item viii of decedent’s will provides that these specific pecuniary bequests none of which benefit sister may only be satisfied with the proceeds of ira and ira and to the extent that the proceeds of ira and ira are insufficient to satisfy the bequests those bequests will lapse decedent’s will also provides a noncharitable specific_bequest to a sibling and a pecuniary_bequest to sister item xii of decedent’s will acknowledges the establishment of trust and grants sister the right and unlimited power to withdraw and plr110911-00 consume or demand and receive all or any part of the principal of the trust that provision specifically acknowledges that the power granted to sister prevents trust from qualifying for a federal gift and estate_tax charitable deduction however item xii provides that if sister makes a qualified_disclaimer of her right to withdraw and consume or demand and receive all or part of the principal sister will receive her unitrust_interest in trust in accordance with the terms of trust item xii also provides that the rest residue and remainder of decedent’s estate passes to trust on date in accordance with article ii d of trust the trustees obtained an order from the appropriate local court that amended trust as follows sister resigned as trustee of trust effective on date and a successor trustee was named effective on date any reference to sister’s power_of_withdrawal and invasion of trust assets granted in decedent’s will was removed from trust foundation an organization described in sec_501 to which contributions are deductible under sec_170 and sec_2055 was designated as the charitable_beneficiary of trust with specific alternative charitable beneficiaries in the event that foundation is not an organization described in sec_501 to which contributions are deductible under sec_170 and sec_2055 a provision was added that designated sister’s duly appointed agent pursuant to a durable_power_of_attorney among the parties who may receive unitrust distributions on the sister’s behalf if she is not capable of managing her affairs deferral provisions for payment of the unitrust_amount after the date of decedent’s death were clarified sister proposes to make several irrevocable and unqualified disclaimers sister will disclaim any right and power to withdraw and consume or demand and receive all or any part of the principal of trust granted to her under decedent’s will and her right to receive the unitrust_interest in trust in addition sister will disclaim and renounce any right title or interest granted to her under the terms of ira ira ira and the six annuity_contracts plr110911-00 you represent that sister has not accepted any unitrust_interest payment from trust and has not withdrawn consumed demanded or received any interest in trust principal in addition you represent that sister has not received any interest in ira ira ira or in any of the six annuity_contracts further it is represented that sister has no association with foundation ruling no you have requested a ruling that the proposed disclaimers by sister will be qualified disclaimers under sec_2518 of the internal_revenue_code sec_2046 provides that in order to determine the effect of qualified disclaimers for estate_tax purposes the provisions under sec_2518 relating to disclaimers are applicable sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for federal estate_tax gift_tax and generation-skipping_transfer_tax purposes as if it had never been transferred to the disclaimant instead the interest will be considered as passing directly from the decedent to the person entitled to receive the property as a result of the disclaimer sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is nine months after the date on which the transfer creating the interest in such person is made such person has not accepted the interest or any of its benefits and as a result of the refusal the interest passes without any direction on the part of the person making the disclaimer to either the spouse of the decedent or to a person other than the disclaimant plr110911-00 sec_25_2518-2 of the gift_tax regulations states that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property under sec_25_2518-2 if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property is not treated as the acceptance of such property sec_25_2518-2 states that if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by any other means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive if the portion of the disclaimed interest in property which the disclaimant has a right to receive is not severable property or an undivided portion of the property then the disclaimer is not a qualified_disclaimer with respect to any portion of the property thus for example if a disclaimant who is not a surviving_spouse receives a specific_bequest of a fee simple interest in property and as a result of the disclaimer of the entire_interest the property passes to a_trust in which the disclaimant has a remainder_interest then the disclaimer will not be a qualified_disclaimer unless the remainder_interest in the property is also disclaimed under applicable pennsylvania law any person who is entitled to receive property as a beneficiary may disclaim such property pa cons stat ann sec_6201 in addition pennsylvania law provides that a disclaimer relates back for all purposes to the date of the death of the decedent and unless the decedent's will provides otherwise the property subject_to the disclaimer passes as if the person disclaiming the property had predeceased the decedent pa cons stat ann sec_6205 as noted above sister proposes to disclaim her right and power to withdraw and consume or demand and receive all or any part of the principal of trust granted to her under the terms of decedent’s will sister will also disclaim her right to receive the unitrust_interest under trust we conclude that assuming the other requirements of sec_2518 are satisfied the disclaimers will be qualified disclaimers as described in sec_2518 plr110911-00 as stated above sister also proposes to disclaim any right title or interest in ira ira and ira and the six annuity_contracts as a result of her disclaimer in accordance with state law ira will pass directly to trust and ira and ira will pass to decedent’s estate also as a result of sister’s disclaimer the six annuity_contracts will pass to decedent’s estate pursuant to decedent’s will the six annuity_contracts and the excess_proceeds if any of ira and ira not used to fund the specific pecuniary bequests will pass to trust as stated above sister will also disclaim her entire_interest in trust ie her right to principal invasions and the unitrust_interest consequently as a result of the disclaimer of her interest as the primary beneficiary in ira ira ira and the six annuity_contracts and her disclaimer of her entire_interest in trust sister has relinquished her entire_interest in those assets and as required by sec_2518 the disclaimed interests will pass without any direction on the part of sister to persons other than sister accordingly assuming the other requirements of sec_2518 are satisfied sister’s proposed disclaimer of ira ira ira and the six annuity_contracts will be qualified disclaimers under sec_2518 ruling no you also request a ruling that as a result of the qualified disclaimers by sister decedent’s estate will be allowed a charitable deduction under sec_2055 for the value of ira the excess_proceeds if any of ira and ira and the six annuity_contracts in addition to any other assets included in decedent’s gross_estate that will pass directly to the foundation as the charitable_remainder beneficiary of trust sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the gross_estate the amount of all bequests legacies devises or transfers for public charitable and religious uses sec_20_2055-2 of the estate_tax regulations provides in part that in the case of a bequest devise or transfer made by a decedent after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as a result of a qualified_disclaimer under sec_2518 plr110911-00 as stated above sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for federal estate_tax purposes as if it had never been transferred to the disclaimant instead the interest will be considered as passing directly from the decedent to the person entitled to receive the property as a result of the disclaimer in addition as noted above under pennsylvania law a disclaimer relates back for all purposes to the date of the death of the decedent and unless the decedent's will provides otherwise the property subject_to the disclaimer passes as if the person disclaiming the property had predeceased the decedent pa cons stat ann sec_6205 thus under pennsylvania law upon the execution of the proposed disclaimers as discussed above the corpus of trust will pass immediately to foundation the remainder beneficiary of trust because sister will be treated as predeceasing decedent with respect to the disclaimed interests for purposes of pennsylvania law because as discussed above sister’s disclaimers will constitute qualified disclaimers under sec_2518 and sec_20_2055-2 the amounts passing to foundation as a result of sister’s disclaimers will be treated as passing directly from the decedent and will qualify for the estate_tax charitable deduction under sec_2055 accordingly we conclude that the value of ira ira ira and the six annuity_contracts and any other assets included in decedent’s gross_estate that will pass to the foundation as a result of the proposed disclaimers discussed above will qualify for an estate_tax charitable deduction under sec_2055 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations plr110911-00 a copy of this letter should be attached to any gift estate or generation- skipping transfer_tax returns that you may file relating to these matters sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
